

	

		II

		109th CONGRESS

		1st Session

		S. 1542

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Ms. Stabenow (for

			 herself, Mr. Graham,

			 Mr. Bayh, Mr.

			 Baucus, and Mr. Levin)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Trade Act of 1974 to create a

		  Chief Trade Prosecutor to ensure compliance with trade agreements, and for

		  other purposes.

	

	

		1.Establishment of position of

			 Chief Trade Prosecutor

			(a)Establishment

			 of positionSection 141(b)(2)

			 of the Trade Act of 1974 (19 U.S.C. 2171(b)(2)) is amended to read as

			 follows:

				

					(2)There shall be in the Office 3 Deputy

				United States Trade Representatives, 1 Chief Agriculture Negotiator, and 1

				Chief Trade Prosecutor. The 3 Deputy United States Trade Representatives, the

				Chief Agriculture Negotiator, and the Chief Trade Prosecutor shall be appointed

				by the President, by and with the advice and consent of the Senate. As an

				exercise of the rulemaking of the Senate, any nomination of a Deputy United

				States Trade Representative, the Chief Agricultural Negotiator, or the Chief

				Trade Prosecutor submitted to the Senate for its advice and consent, and

				referred to a committee, shall be referred to the Committee on Finance. Each

				Deputy United States Trade Representative, the Chief Agricultural Negotiator,

				and the Chief Trade Prosecutor shall hold office at the pleasure of the

				President and shall have the rank of

				Ambassador.

					.

			(b)Functions of

			 positionSection 141(c) of

			 the Trade Act of 1974 (19 U.S.C. 2171(c)) is amended by adding at the end the

			 following new paragraph:

				

					(6)The principal function of the Chief Trade

				Prosecutor shall be to ensure that United States trading partners comply with

				trade agreements to which the United States is a party. The Chief Trade

				Prosecutor shall assist the United States Trade Representative in investigating

				and prosecuting disputes before the World Trade Organization, and pursuant to

				other trade agreements to which the United States is a party, and shall assist

				the United States Trade Representative in carrying out the Trade

				Representative's functions under subsection (d). The Chief Trade Prosecutor

				shall make recommendations with respect to the administration of United States

				trade laws relating to foreign government barriers to United States goods,

				services, intellectual property, and other trade matters. The Chief Trade

				Prosecutor shall perform such other functions as the United States Trade

				Representative may

				direct.

					.

			(c)CompensationSection 5314 of title 5, United States

			 Code, is amended by inserting Chief Trade Prosecutor as a new

			 item after Negotiator.

			

